WIGGINTON, Judge.
This appeal is from an order of the deputy commissioner denying with prejudice claimant’s Petition for Modification, his sole reason being the parties’ “declining to furnish a record of the prior proceeding in this case” although “having been given an opportunity to do so ... ” Such cryptic lan*1062guage could mean that the deputy felt incapable of determining whether a change of condition had properly been alleged without having the benefit of the record prior to the first order. Or, the deputy could have denied the petition simply because of his annoyance over the parties’ failure to supply the requested record. In any event, it is certainly not this Court’s function to determine a deputy commissioner’s motives or to review what is essentially a “non-order.”
It is the opinion of this Court that, whatever his motives, the deputy’s stated basis for the dismissal of claimant’s Petition for Modification was improper. We therefore reverse the order and remand it to the deputy so that he may either elucidate his reasoning or make sufficient findings of fact and conclusions of law, based upon the record before him, so that we might have before us a proper order for review.
SHIVERS and SHAW, JJ., concur.